Appeal from a judgment of the Supreme Court (Kahn, J.), entered August 18,1995 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole.
On May 24, 1994, petitioner was denied parole release by respondent. He subsequently commenced the instant proceeding pursuant to CPLR article 78 challenging this determination, which was upheld by Supreme Court. By decision dated May 17, 1996, however, respondent approved petitioner for parole release effective June 20, 1996. Under these circumstances, we find the issues raised on this appeal have been rendered moot (see generally, People ex rel. Cleveland v New York State Div. of Parole, 110 AD2d 671).
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.